Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2022 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 5, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (JP 2016-186105) in view of Fujihira (JP 64-63005), Dawless et al. (US Patent no. 4,411,747) and Sakaida et al. (US Patent Application Publication no. 2014/0346050).
 	With regard to claim 1, Okamoto teaches a method and apparatus for producing an electrolytic aluminum, foil (paragraph 1), the method comprising: supplying an electrolytic solution in an electrolytic cell provided with a diaphragm between an anode and a cathode (paragraphs 8-10, 19: a porous/mesh-like member may be arranged alternately between the anode and the cathode to improve ion diffusion on the surface of the anode); and depositing an aluminum foil on a surface of the cathode by electrolysis (paragraphs 6, 8, 13, 15). 
 Okamoto fails to teach wherein the diaphragm is made of aluminum having a purity of 85.0% or more and has a plurality of pores having an average pore diameter of 100 to 1000 µm; trapping an impurity by at least one of the plurality of pores of the diaphragm; and wherein the electrolytic solution is a molten salt containing an alkylimidazolium halide or an alkylpyridinium halide and an aluminum halide.
 	Fujihira teaches membranes made of aluminum for electrolytic devices, the membranes having a purity of 99.9% or more with numerous fine pores (the desired uniform pore size may be prepared; abstract). These membranes exhibit high strength and high productivity (abstract). One having ordinary skill in the art at the time of filing would have found it obvious to use a diaphragm made of aluminum having a purity of 
 Even though Okamoto in view of Fujihira fails to explicitly teach “trapping an impurity by at least one of the plurality of pores of the diaphragm”, it has been held by the courts that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the porous membrane of the modified Okamoto is capable of trapping an impurity. In fact, the membrane of Fujihira acts like a filter (abstract).
In addition, it is well known in the art to use membranes for this purpose, as taught by Dawless. Dawless teaches an electrolysis process for obtaining purified aluminum by electrolytically transferring aluminum from the anode area to the cathode through a diaphragm while preventing impurities from passing to the anode area, thereby purifying the aluminum introduced into the chamber (abstract; col. 1, line 61 to col. 2, line 13).
Okamoto in view of Fujihira and Dawless fails to teach wherein the electrolytic solution is a molten salt containing an alkylimidazolium halide or an alkylpyridinium halide and an aluminum halide.
Sakaida discloses a method for producing aluminum film having a desired roughness by electrodeposition using a molten salt electrolytic solution containing an alkylimidazolium chloride and aluminum chloride (paragraphs 24-25). It would have 
 	With regard to claim 2, the diaphragm of Fujihira is made of aluminum having a purity of 99.9% or more (abstract).
	With regard to claim 5, Sakaida discloses a molten salt electrolytic solution containing an alkylimidazolium chloride and aluminum chloride (paragraphs 24-25).
 	With regard to claim 7, Okamoto teaches a method and apparatus for producing an electrolytic aluminum, foil (paragraph 1), comprising: an electrolytic cell in which an electrolytic solution is supplied (paragraphs 3-4, 8-10); an anode and a cathode each to be immersed in the electrolytic solution (paragraphs 8-10); and a diaphragm provided between the anode and the cathode (paragraphs 8-10, 19: a porous/mesh-like member may be arranged alternately between the anode and the cathode to improve ion diffusion on the surface of the anode), and the apparatus depositing an aluminum foil on a surface of the cathode by electrolysis (paragraphs 6, 8, 13, 15).
Okamoto fails to teach wherein the diaphragm is made of aluminum having a purity of 85.0% or more and has a plurality of pores having an average pore diameter of 100 to 1000 µm; wherein the plurality of pores of the diaphragm is configured to trap an impurity; and wherein the electrolytic solution is a molten salt containing an alkylimidazolium halide or an alkylpyridinium halide and an aluminum halide.

Even though Okamoto in view of Fujihira fails to explicitly teach “trapping an impurity by at least one of the plurality of pores of the diaphragm”, it has been held by the courts that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the porous membrane of the modified Okamoto is capable of trapping an impurity. In fact, the membrane of Fujihira acts like a filter (abstract).
In addition, it is well known in the art to use membranes for this purpose, as taught by Dawless. Dawless teaches an electrolysis process for obtaining purified aluminum by electrolytically transferring aluminum from the anode area to the cathode through a diaphragm while preventing impurities from passing to the anode area, thereby purifying the aluminum introduced into the chamber (abstract; col. 1, line 61 to col. 2, line 13).
Okamoto in view of Fujihira and Dawless fails to teach wherein the electrolytic 
Sakaida discloses a method for producing aluminum film having a desired roughness by electrodeposition using a molten salt electrolytic solution containing an alkylimidazolium chloride and aluminum chloride (paragraphs 24-25). It would have been obvious to one having ordinary skill in the art at the time of filing to use a molten salt electrolytic solution containing an alkylimidazolium chloride and aluminum chloride in the electrolytic method for the production of aluminum of the modified Okamoto because as taught by Sakaida, this molten salt is well-known in the art to be effective for producing aluminum film having a desired roughness by electrodeposition and one would have a reasonable expectation of success in doing so.
With regard to claims 11 and 12, Dawless teaches an electrolysis process for obtaining purified aluminum by electrolytically transferring aluminum from the anode area to the cathode through a diaphragm while preventing impurities from passing to the anode area, thereby purifying the aluminum introduced into the chamber (abstract; col. 1, line 61 to col. 2, line 13) and thus, the diaphragm is capable of trapping impurities dissolved from the anode (impurities from the anode do not pass to the cathode side).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Fujihira, Dawless and Sakaida as applied to claim 1 above, and further in view of Liu et al. (US Patent Application Publication no. 2010/0297531).
With regard to claim 3, the modified Okamoto teaches all of the features discussed above but fails to disclose wherein the diaphragm is prepared by mixing and 
Liu teaches a method for producing membranes by mixing and sintering a powder a substance for forming pores and thereafter removing the substance in order to achieve desired textures, pore sizes and thickness (paragraphs 18, 89, 97, 107). It would have been obvious to one having ordinary skill in the art at the time of filing to prepare the membrane of the modified Okamoto by sintering and removing a substance for forming pores, as taught by Liu, in order to achieve desired textures, pore size and thickness with a reasonable expectation of success in doing so. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Fujihira, Dawless and Sakaida as applied to claim 1 above, and further in view of Okamoto et al. (US Patent Application Publication no. 2016/0233514, referred to as Okamoto’514 hereinafter).
With regard to claim 6, Sakaida teaches an anode made of aluminum having a purity of 99.99% (paragraph 76), but fails to teach wherein the cathode is made of titanium.
Okamoto’514 discloses a method for the production of an electrolytic aluminum foil using anodes made of aluminum having a purity of 99% or more and titanium cathodes (paragraph 40). One having ordinary skill in the art would have found it obvious to replace the cathode of the modified Okamoto with a titanium cathode because as taught by Okamoto’514 using anodes made of aluminum having a purity of 99% or more and titanium cathodes is well-known in the art to be effective for the . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Fujihira, Dawless and Sakaida as applied to claim 1 above, and further in view of Arthur (US Patent Application Publication no. 2015/0140360).
 	With regard to claim 8, the modified Okamoto teaches all of the features discussed above but fails to disclose wherein the diaphragm has a porosity of 80 to 90%.
 	Arthur discloses compositions, layerings, electrodes and methods for making in which porous separators/membranes can be made at a desired porosity (1-100%) in order to manage mass transfer through the membrane (paragraphs 30; 42; 44; 87). It would have been obvious to one having ordinary skill in the art at the time of filing to control the porosity of the membrane of the modified Okamoto as desired (between 1-100%), as taught by Arthur in order to manage mass transfer through the membrane with a reasonable expectation of success in doing so.

Allowable Subject Matter
Claims 9-10 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior art made of record fails to teach press-molding a mixture of the aluminum powder and the substance for forming pores at a pressure of 200 to 300 MPa; wherein a temperature of the sintering is raised from room temperature to 665 °C -2 Pa, and wherein the sintering is performed at a temperature of 665 °C for S to 20 minutes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant argues that the prior art made of record fails to teach wherein the electrolytic solution is a molten salt containing an alkylimidazolium halide or an alkylpyridinium halide and an aluminum halide. In view of applicant’s statement, Honkawa has been disqualified under 102(b)(2)(C) as prior art in a rejection under 35 USC 103. Therefore, after further search and consideration, a new ground of rejection has been presented in view of Sakaida et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794